Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In Claim 4 (Patent claim 5),

	Line 4:  Change “form” to - - from - -.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a method of using a faucet and a faucet operating adapter: 
the adapter being positionable over the controllable dispensing faucet and engageable with an upper portion of a handle of the controllable dispensing faucet to eliminate the need to use a hand to touch the handle to actuate the controllable dispensing faucet, the adapter comprising: a body portion; a handle engaging portion at one end of the body portion, the handle engaging portion physically engaging with the upper portion of the handle to facilitate operation of the handle to operate the controllable dispensing faucet, as defined within the context of claim 1 along with all other claim limitations.

the adapter being positionable over the faucet and engageable with an upper portion of a handle of the faucet to eliminate the need to use a hand to touch the handle to actuate the faucet; and wherein the user grips a cup and presses the cup against the cup engaging portion to apply a force to the adapter to operate the faucet engaged with the adapter without using their hand to touch the handle of the faucet to operate the faucet, as defined within the context of claims 2 and 3 along with all other claim limitations.

A method of using a faucet operating adapter with a faucet having a handle and a valve in a biased, normally closed position, the adapter being positionable over the faucet and engageable with an upper portion of the handle of the faucet to eliminate the need to use a hand to touch the handle to actuate the valve form the normally closed position to an open position, the method comprising the steps of: wherein the user grips a cup and presses the cup against the cup engaging portion of the adapter to apply a force to the adapter to operate the faucet engaged with the adapter without using their hand to touch the handle of the faucet to operate the faucet, as defined within the context of claim 4 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753